Citation Nr: 1210205	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  06-25 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for neck disorder.

3.  Entitlement to an initial evaluation in excess of 40 percent for benign prostate hypertrophy with epididymitis.  

4.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease, L4 through S1.

5.  Entitlement to an initial evaluation in excess of 10 percent for right knee meniscus tear.

6.  Entitlement to an initial compensable evaluation for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to April 1979 and from October 2003 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in February 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

When the case was previously before the Board, in November 2009, service connection was denied for a right ankle disorder, residuals of scalp laceration, right foot disorder, and a right wrist and hand disorder.  The claim for service connection for a right shoulder disorder and the increased rating claims were remanded for further development.  The required development has been completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board may thus proceed with its review of the appeals.  

The issue of entitlement to service connection for a neck disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a history of right shoulder dislocation and contusion with chronic sprain. 

2.  It is at least as likely as not that the Veteran's chronic sprain of the right shoulder was incurred during a fall while on active service in 2004.  

3.  The service-connected benign prostate hypertrophy with epididymitis is manifested by urinary frequency 10 to 15 times per day and 4 to 5 times at night.  There is no leakage requiring an appliance or absorbent material.  The epididymitis is manifested by minimal prominence on the right and is otherwise asymptomatic, without recurrent infection or the need for hospitalization, any kind of management, or drug therapy.  

4.  The service-connected degenerative disc disease, L4 through S1, is manifested by complaints of pain.  The Veteran's range of motion is no less than forward flexion to 35 degrees, extension to 5 degrees, left lateral bending to 0 degrees, right lateral bending to 15 degrees, and rotation to 20 degrees, bilaterally.  There is no additional loss of function due to flare-ups or other factors.  There is no ankylosis.  There are no associated objective neurologic manifestations.  

5.  The service-connected right knee meniscus tear is manifested by complaints of pain and a restriction of flexion to no less than 135 degrees.  There is no scarring or instability.  

6.  The service-connected tinea pedis is manifested by slightly erythematous, dry feet with a macular rash involving the plantar aspect of both feet and heels and slight tenderness to touch.  The total body surface involved is two percent for each foot and zero percent for the exposed surface area.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic sprain of the right shoulder have been met.  38 U.S.C.A. §§ 101(16), 1110, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).  

2.  The criteria for an initial evaluation in excess of 40 percent for benign prostate hypertrophy with epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.115a, 4.115b and Diagnostic Codes 7525, 7527 (2011).  

3.  The criteria for an initial evaluation in excess of 20 percent for degenerative disc disease, L4 through S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a and Diagnostic Code 5243 (2011).  

4.  The criteria for an initial evaluation in excess of 10 percent for the right knee meniscus tear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.59 and Diagnostic Code 5260 (2011).  

5.  The criteria for an initial compensable evaluation for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.118 and Diagnostic Code 7813 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in August 2004, prior to the initial AOJ decision on his claims for service connection.  Additional notice was provided to the Veteran in January 2007 and March 2010.  The Board finds that the notices provided fully comply with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claims for service connection, which indicates he knew of the need to provide VA with information and evidence to support his claims.  As to any element of notice that was not timely, the Board finds that any deficiency as to timing has been cured by appropriate notice and subsequent adjudication in June 2011.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

The Board further notes that the Veteran's claims for increased disability ratings arise from disagreement with the initial disability ratings assigned upon grant of service connection for these disabilities in the February 2005 rating decision.   Thereafter the RO provided notice to the veteran of the Pelegrini II elements of how to establish an increased rating.  However, since the Veteran's claims were initially ones for service connection, which has been granted, the Board finds that VA's obligation to notify the Veteran was met as the claims for service connection were obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in notice relating to the Veteran's appeal for increased disability ratings is not prejudicial to the Veteran.


With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

For service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examination on his claim for service connection for a right shoulder disorder in November 2004 and June 2010.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

With regard to the claims for increased disability ratings, the duty to assist includes providing the veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in November 2004 and June 2010.  Significantly, the Board observes that he does not report that any of his disabilities has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 


II. Analysis

A reader does not have to get very far into the Veteran's file before he is struck by the number of the Veteran's problems.  However, this decision is limited to those issues set forth above.  Consequently, the discussion will be restricted to the evidence relevant to those issues.  The Board emphasizes that it has reviewed all of the evidence in the Veteran's claims file.  The Board has an obligation to provide reasons and bases supporting its decision, but there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the following discussion will focus on the evidence relevant to this appeal.  The Board specifically finds that any evidence not discussed does not support the claims.  

Generally, a lay witness is considered competent to report what he has experienced or is experiencing.  38 C.F.R. § 3.159(a); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  After the competence of a witness is established, his credibility must be considered.  In this case, the Veteran has made many complaints of extensive pain and related limitations.  He has been examined for these complaints.  

A.  Service Connection for a Right Shoulder Disorder

Generally, in order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The evidence here shows the Veteran had a shoulder disorder before he entered active service in October 2003.  He contends that it was aggravated when he fell down stairs during that period of active service.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).   

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability under went no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.304(b)

The presumption of aggravation is applicable only if the evidence shows that at the time of separation from service the disability had increased in severity. See Browder v. Derwinski, 1 Vet. App. 204, 206-07 (1991).  In Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991), the United States Court of Appeals for Veterans Claims (Court) stated that the meaning of "aggravation in service is based upon a worsening of the pre[ ]service condition to the extent that a veteran's average earnings capacity has been diminished."  Temporary or intermittent flare-ups of symptomatology related to a preservice condition are not considered in-service aggravations, unless the underlying condition was worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 (1993).   

A service treatment record, dated in December 2003, reflects a complaint of shoulder pain.  The remainder of the record addresses low back pain, without specifying which shoulder or making findings or diagnosis for the shoulder.  

On medical examination in April 2004, the Veteran reported a history of right shoulder pain in December 2003 but denied current symptoms.  No upper extremity abnormalities were found on examination.  Furthermore, there were no complaints of the right shoulder when the Veteran underwent a physical at VA in September 2004.  

The report of a November 2004 VA examination shows that the claims folder was reviewed.  It indicated a history of a dislocation of the right shoulder in 1995.  The Veteran had a reduction and an X-ray showed it to be satisfactory.  Approximately six months later, another X-ray study revealed some superior migration of the shoulder consistent with a possible rotator cuff tear.  In 1996, X-rays were taken that showed some degenerative arthritic changes in the right shoulder.  There was no acute anterior dislocation noted at that time.  The Veteran stated that he hurt his shoulder when he fell down steps in February 2004, while on active duty.  Physical examination of the right shoulder was within normal limits except for the significant findings of radiographic changes.  The examiner was of the opinion that the changes were related to the dislocation in 1995.  The diagnosis was right shoulder condition; post traumatic arthritis following dislocation that occurred in 1995.  The examiner commented that the condition existed prior to active service and that there was documented evidence that it did exist.  He further expressed the opinion that it was unlikely that that there was any permanent aggravation of the condition during service.  Physical activity could have aggravated the shoulder, but the examiner felt there would be no lasting disability due to that aggravation.  

The Veteran had a VA neurosurgery consultation in September 2006.  Although he complained of pain in the cervical spine radiating to both shoulders, right greater than left, there was no right shoulder abnormality described or diagnosed.  

The June 2010 VA examination included examination of the right shoulder.  The claims folder was reviewed.  The record showed a possible dislocation, which was reduced in 1995.  It was noted that he had fallen while on active service and injured his back and possibly his right shoulder.  The Veteran described pain in the right shoulder globally and in the trapezius.  He described the pain as 5 to 6 and 10 with movement and sometimes at rest.  He gagged and groaned during the examination pointing to the area of discomfort.  Taking his shirt off, he demonstrated elevation of the range of 160 degrees with both shoulders, in both abduction and forward flexion.  

Examination of the shoulders showed no clinical asymmetry or abnormality.  His right arm was 0.5 centimeters greater than the left and he was right handed.  Objective neurologic findings, including motor, sensory and reflexes, in the upper extremities were completely normal.  Forward flexion of the shoulder went from 0 to 110 degrees on the right and from 0 to 130 degrees on the left, which he stated was asymptomatic.  Abduction was 90 degrees on both sides.  It was noted that previous unobserved motion in both sides was approximately 160 degrees in elevation and abduction.  Internal rotation went to 30 degrees and external rotation went to 60 degrees, bilaterally.  X-rays of the right shoulder revealed minimal degenerative changes at the acromioclavicular joint and the glenohumeral joint.  The diagnosis was right shoulder history of dislocation (1995) and contusion in 2004 with chronic sprain.  The examiner expressed the opinion that the Veteran's right shoulder disorder was incurred in or aggravated by service based on information gleaned from the claims file.  

The Veteran apparently had a right shoulder injury before entering on active duty.  Unfortunately, a dislocation renders a person more susceptible to subsequent injury.  Consequently, a fall in service could well have aggravated a pre-existing problem.  The November 2004 VA medical opinion is against the claim.  It was acknowledged that the Veteran may have had a flare-up in service, but it was temporary and did not result in any permanent aggravation.  An intermittent or temporary flare-up during service of a preexisting injury or disease does not constitute aggravation.  Rather, the underlying condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 2004 VA examiner was of the opinion that the pre-existing right shoulder disability, including abnormalities seen on X-rays, did not increase in severity during the Veteran's active service.  In contrast, the June 2010 VA examiner diagnosed a chronic right shoulder sprain and opined that the right shoulder disability was incurred or aggravated during the Veteran's active service.  

While the 2010 VA examiner did not explain the reason for his opinion neither did the examiner in 2004.  Furthermore, the Board cannot ignore the additional diagnosis of a chronic sprain or the opinion connecting it to service.  Therefore, the Board finds that the evidence favoring the Veteran's claim is at least in equipoise.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for a chronic sprain of the right shoulder is granted.  

B.  Increased Rating Claims

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.71a.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has considered all the evidence of record.  Specifically, we have gone back at least a year before the date the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2011).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Benign Prostate Hypertrophy with Epididymitis

The service-connected benign prostate hypertrophy with epididymitis is currently rated as 40 percent disabling.  Prostate gland injuries, infections, hypertrophy, and postoperative residuals are rated as voiding dysfunction or urinary tract infection.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  Voiding dysfunction can be rated 40 percent disabling if it is required that the Veteran wear absorbent materials which must be changed two to four times a day.  The next higher rating, and maximum under these criteria, 60 percent, can be assigned if it is required that the Veteran use an appliance or wear absorbent materials that must be changed more than four times a day.  38 C.F.R. § 4.115a.    

In the alternative, voiding dysfunction can be rated as urinary frequency.  This is the basis for the current 40 percent rating, which is the highest rating under these criteria.  These criteria provide a 10 percent evaluation for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is assigned for a daytime voiding interval between one and two hours, or, awakening to void three to four times per night.  The next higher rating is 40 percent for daytime voiding intervals of less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.  

The Veteran had a physical at VA in September 2004.  He reported having benign prostatic hypertrophy.  Rectal examination confirmed an enlarged prostate.  The pertinent diagnosis was benign prostatic hypertrophy.  There was no information as to urinary frequency noted.  

A January 2005 VA urology clinical note shows the Veteran complained of incomplete emptying, nocturia (nightly urination) four to five times, frequency, urgency, and intermittency.  Uroflow testing was done.  X-rays disclosed small bilateral hydroceles and prominence of the right epididymis with two small right epididymal cysts.  It was concluded that he had no disease of the bladder or urethra and his most bothersome symptom was his nocturia.  

In a November 2005 VA clinical note, the Veteran reported nocturia six to seven times.  Daytime urination was seven to eight times.  He voided easily.  He felt empty but had urge incontinence.  

VA clinical note of March 2006 shows the Veteran complained of urinary frequency and urgency as well as some urge incontinence with nocturia five to six times a night.  Urodynamics were reviewed.  The Veteran had essentially normal pressure and normal bladder flow.  He did hold a somewhat small capacity on filling, but he did not have significant instability.  The impression was that he had significant urge and urge incontinence with no evidence of a neurologic component.  

A June 2006 clinical note reflects a detailed urology examination.  The Veteran complained of significant frequency as well as nocturia times four.  Tests results were reviewed.  It was noted that an ultrasound study in January 2005 disclosed small bilateral hydroceles and prominence of the right epididymis with two small epididymal cysts.  Examination confirmed two small nodularities consistent with the cysts seen on ultrasound.   There was tenderness over the area.   The physician explained to the Veteran that his bladder capacity appeared to be normal and that he was not retaining large amounts of urine.  It was explained that the amount of fluid he took in during the day was directly proportional to the amount of fluid he put out.  It was recommended that he use hard candies for his dry mouth rather than drinking during the day.  The examiner also discussed with the Veteran that his nocturia was probably directly related to the fact that he was drinking water right up until bed time as well as through the night, as he kept a glass of water by his bedside.  

A VA clinical note from April 2007, shows the Veteran had urinary frequency and urgency, but had a significant improvement with medication.  Nocturia was twice a night.  

On the June 2010 VA examination, the claims folder was reviewed.  The Veteran complained of urinary frequency 10 to 15 times per day and nocturia 4 to 5 times at night.  

A higher rating based on urinary frequency is not warranted as the current 30 percent rating is the maximum provided by the rating schedule.  A higher rating also cannot be based on the criteria for urinary tract infections as 30 percent is the maximum rating provided under these criteria.  Hence, a higher rating is warranted only when there is voiding dysfunction that requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times a day.  In the present case, the evidence fails to show that the Veteran is required to wear either an appliance or absorbent materials.  Consequently, a higher disability rating is not warranted under the rating schedule.  

Consideration has also been given to a separate rating for epididymitis.  That is rated as a urinary tract infection.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  A urinary tract infection will be rated as 10 percent disabling if it requires long term drug therapy, one to two hospitalizations per year and/or requires intermittent intensive management.  A 30 percent rating will be assigned for a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.  The Veteran's epididymitis does not meet any of these Section 4.115a criteria.  There is no evidence of a recurrent symptomatic infection of the epididymis.  There is no evidence that the epididymitis has required any hospitalization or that it requires any kind of management or drug therapy.  The records do show that the Veteran is on medication for his prostate symptoms; however, the medical records do not document any medication for the epididymitis.  At the June 2010 VA examination, there was only a minimal prominence of the right epididymis.  It was nontender and a hydrocele could not be palpated.  The diagnosis was history of right epididymitis.  No current symptomatology was diagnosed or treatment indicated.  

The Board has considered all the applicable rating criteria.  We find that the service-connected symptomatology does not approximate any applicable criteria for a higher rating or an additional rating.  The Veteran's complaints have been considered, but the medical records and examination reports form a preponderance of evidence on this issue.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged ratings should be assigned.  We conclude that the benign prostate hypertrophy with epididymitis has not significantly changed and uniform rating is appropriate in this case.  At no time during the appeal period has the service-connected benign prostate hypertrophy with epididymitis exceed the criteria for a 40 percent rating.  

Degenerative Disc Disease, L4 through S1

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2011).  

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes.  "Functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  

Effective September 26, 2003 (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes), the General Rating Formula for Diseases and Injuries of the Spine will be as follows, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  
	Unfavorable ankylosis of the entire spine will be rated as 100 percent disabling;  
	Unfavorable ankylosis of the entire thoracolumbar spine will be rated as 50 percent disabling;  
	Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine will be rated as 40 percent disabling;  
	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis will be rated as 20 percent disabling;  
	Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height will be rated as 10 percent disabling.  
	Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  
	Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2005).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

An intervertebral disc syndrome can be rated based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  For rating under these criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  The record in this case does not reflect any episodes that would meet that definition, so the Veteran's spine disabilities cannot be rated under those criteria.  

A service treatment record dated in February 2004 shows the Veteran complained of back pain exacerbated in October 2003 with exercises.  Back pain was reportedly constant and aggravated by sitting 10 to 15 minutes.  A flattened lumbar lordosis was noted.  

The report of the September 2004 VA physical shows the Veteran complained that lumbosacral pain began while on active duty in March 2003 when he fell down steps.  It was noted that magnetic resonance imaging (MRI) in April 2004 disclosed congenital narrowing of the spinal canal, degenerative disc disease, and a prominent abnormality in the left foraminal region at L4-5 where there was severe foraminal narrowing due to facet joint osteophytes and focal disc protrusion with annular tear.  The diagnosis was spinal stenosis.  

The report of the November 2004 VA examination shows the claims folder was reviewed.  The Veteran stated that low back pain started bothering him after he was activated in October 2003.  MRI revealed degenerative disc disease and some congenital changes of the lumbar spine.  Pain was localized in the upper lumbar area without radiation into the buttocks or legs.  There were no reported sensory or motor deficits in the lower extremities.  Examination disclosed tenderness to percussion over the lumbar area.  Straight leg raising caused pain at 45 degrees, bilaterally.  Deep tendon reflexes were bilaterally equal and dull to moderate.  Muscle development was good and there was no sensory loss.  The Veteran was able to stand on his toes and heels, do heel and toe walking, and stand on either foot alone.  The range of motion of the lumbar spine was from 0 to 80 degrees flexion, 0 to 20 degrees extension, 0 to 30 degrees lateral flexion on either side, and rotation of 55 degrees.  The diagnosis was degenerative disc disease of the lumbar spine.  

The Veteran was seen for a VA neurology consultation in June 2007.  He complained of having chronic pains, including lumbar pain.  It was noted that he was known to have congenital canal stenosis and chronic lumbar pain for quite some time.  He related falling down steps on active duty.  He described pain as beginning in his neck and going down his spine.  On examination, deep tendon reflexes were full and equal without pathological reflexes.  Sensory examination was normal.  He tended to walk bent forward and could only bend over to touch mid-thigh and could not increase the range of motion by bending his knees.  Extension was also limited, as were neck motions in all directions.  The examiner expressed the opinion that the Veteran's examination findings were functional with very significant psychiatric problems.  In an addendum, the examiner discussed the Veteran's station and gait noting abnormalities and again expressing the opinion that it was more a psychiatric problem of hysteria, with severe psychological problems underlying it all.   

The report of the June 2010 VA spine examination shows the claims folder was reviewed.  It was reported that the Veteran was injured while on active service, in February 2004, when a step gave way.  He reported his central low back to be painful with radiation down the midline to his tailbone.  He gagged and groaned and pointed to an area of discomfort.  While removing his shoes, he bent forward more than 90 degrees at the lumbar spine area.  On examination he stood straight with his pelvis level.  Leg lengths were equal.  He reported tenderness in the midline around the lumbosacral junction.  He bent forward 35 degrees, extended to 5 degrees, flexed laterally 0 degrees to the left and 15 degrees to the right.  Rotation was 20 degrees left and right.  All testing was done 3 times.  All movements in the lumbar area were punctuated by gagging, groaning, and complaints of discomfort.  He stood straight at times and then tended to fall over to the right and forward at times.  He was observed walking in the hall with a normal gait while he walked into the office using a cane and was observed to have a pronounce limp on the right side.  

X-ray studies done in June 2010 showed five lumbar vertebrae with normal alignment and well preserved disc spaces.  It was noted that MRI showed the lumber spine to have degenerative disc disease and spondylosis at multiple levels.  The diagnosis was chronic lumbar sprain with degenerative disc disease and spondylosis.  The examiner commented that the Veteran could walk without a cane but used one.  He describe painful motion, tenderness, and flare-ups.  He did have spasm.  There was noted to be differences in the observed ranges of motion.  The examiner discussed the Veteran's functional impairment and concluded that he could not do frequent bending, lift or twisting.  

The June 2010 VA examination presents two different ranges of motion, but the Board need not determine which is credible as forward flexion demonstrated on examination does not demonstrate a limitation of less than 30 degrees.  Furthermore, the examiner considered the Veteran's complaints of flare-ups but did not find those complaints would result in any additional functional impairment.  While the Veteran may feel that his back symptoms are so disabling that they warrant a higher rating, the medical evidence here forms a preponderance of evidence against a rating in excess of 20 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in Fenderson and whether staged ratings should be assigned.  We conclude that the degenerative disc disease, L4 through S1, has not significantly changed and uniform rating is appropriate in this case.  At no time has the disability exceeded the criteria for a 20 percent evaluation.  

Right Knee Meniscus Tear

The Board has considered all applicable rating criteria.  There is no evidence of ankylosis of the knee ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  

On the November 2004 VA examination the examiner specified that there was no instability.  Again, on the June 2010 VA examination, the examiner stated that there was no instability.  Review of the VA clinical records shows no evidence of subluxation or instability.  In the absence of instability, a rating cannot be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

A 20 percent rating may be assigned under Diagnostic Code 5258 for dislocation of the semilunar cartilage (or meniscus) with frequent episodes of locking, pain and effusion into the joint.  This is the only evaluation assignable under this rating code.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  A higher rating would require additional manifestations, ratable under other criteria.  

A 10 percent rating is assignable where the knee remains symptomatic following removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).  Again, this is the only evaluation assignable under this rating code.  A higher rating would require additional manifestations, ratable under other criteria.  

Limitation of flexion is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  These criteria provide a noncompensable rating where flexion is limited to 60 degrees; a 10 percent rating where flexion is limited to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; and a maximum rating of 30 percent where flexion is limited to 15 degrees.  

Limitation of extension (or straightening) is ratable under 38 C.F.R. 4.71a, Diagnostic Code 5261 (2011).  These criteria provide a noncompensable rating where extension is limited to 5 degrees from the straight leg position; a 10 percent rating where extension is limited to 10 degrees; a 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a maximum rating of 50 percent where extension is limited to 45 degrees from the straight leg position.  In this case, there is no evidence of a limitation of extension ratable under these criteria.  

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97.  When assigning an evaluation under Diagnostic Codes 5003 and 5010, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, providing for consideration of such factors as functional loss due to pain, must be considered.  VAOPGCPREC 9-98.  Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004.

A service treatment record, dated in February 2004, shows the Veteran had complaints including knee swelling and inability to walk.  The Veteran was seen again for right knee complaints in May 2004.  His right knee had an atruamatic appearance and full range of motion.  However, there was joint line pain on the posterior aspect and pain and clicking with McMurray's test.  Magnetic resonance imaging of the right knee, in May 2004, revealed an oblique tear of the posterior horn of the medial meniscus, extending to interior articular surface, and small knee joint effusion.

On VA physical in September 2004, the Veteran reported right knee trauma.  There was full range of motion in all extremities.  The assessment was trauma of the right knee.  

The report of the November 2004 VA examination shows the claims folder was reviewed.  The Veteran reported injuring his right knee in the 2004 fall.  It was noted that the MRI in service showed a tear.  The Veteran stated that his right knee was painful with activity.  His gait and stance were entirely normal.  The range of motion of the right knee went from 0 to 140 degrees.  There was no instability.  There was no effusion, popping, grating, or crepitance.  There were no arthritic changes seen on the MRI.  The diagnosis was right knee condition, small tear of the medial meniscus, as identified on MRI.  The examiner commented that the right knee examination was felt to be within normal limits.  

A February 2007 VA clinical note reflects the Veteran's complaints of increased right posterior knee pain.  The knee was painful on movement, but otherwise there were no abnormalities on examination.  

On the June 2010 VA examination, the claims folder was reviewed.  The Veteran reported that he was on crutches when a step gave way in 2004 and he sustained a contusion.  He used a cane in his right hand.  He reported the knee was painful at level five at rest and level eight with activity.  He said it hurt, popped, swelled, and locked.  He used heat intermittently, although sometimes it made it worse.  Examination of the knees revealed an identical clinical appearance.  Circumferential measurements showed the legs to be equal.  There was no swelling, heat or instability.  McMurray and Lachman tests were negative.  The range of motion was 0 to 135 degrees on the right.  X-rays showed normal bony anatomy.  The diagnosis was right knee medial meniscus tear.  It was commented that there was no change in the range of motion with repetition.  The examiner repeated that there was no instability.  As to functional impairment, it was noted that the Veteran could not squat or kneel comfortably because of his right knee.  

The service-connected right knee disability is currently rated as 10 percent disabling under Diagnostic Code 5260.  That Diagnostic Code provides a noncompensable rating where the knee can be flexed, or bent 60 degrees or more.  A compensable, 10 percent, rating requires a limitation of flexion to approximately 45 degrees.  The medical evidence clearly shows that the Veteran's limitation of motion does not approximate that level of impairment.  However, the regulations also provide that pain should receive at least a compensable evaluation.  38 C.F.R. § 4.59.  Thus, the Veteran's reports of pain warrant a 10 percent rating for his right knee.  The next higher rating, 20 percent, would require a limitation of flexion to 30 degrees and the medical findings clearly establish that the Veteran's flexion does not approximate that degree of limitation.  Thus, a higher rating under Diagnostic Code 5260 is not warranted.  

In addition, Diagnostic Code 5259 provides a 10 percent rating where the knee remains symptomatic following removal of the semilunar cartilage.  In this case, the Veteran's disability is due to a tear in the meniscus or semilunar cartilage.  The disability cannot be rated under this code because the semilunar cartilage has not been removed, and the Veteran does not have post operative residuals.  

A 20 percent rating may be assigned under Diagnostic Code 5258 for dislocation of the semilunar cartilage (or meniscus) with frequent episodes of locking, pain and effusion into the joint.  Here, the Veteran has complained of locking.  However, this rating requires a dislocation of the cartilage.  That is more than a tear.  It means the cartilage is in the wrong place and interfering with joint motion, producing symptoms such as locking, pain and effusion.  In this case, the Veteran has a small tear and no evidence that the cartilage has become dislocated.  Further, the 20 percent rating requires frequent episodes of locking, pain and effusion into the joint (emphasis added).  Such frequent episodes would leave residuals that a medical examination could readily detect and here there is no objective evidence consistent with such frequent episodes.  Particularly, there is no evidence that the locking could be reproduced on examination and movement of the knee.  Thus, while the Veteran may have occasional flare-ups, they are not so debilitating as to approximate the criteria for a 20 percent rating under this diagnostic code.  

The Board has considered all possible rating criteria but finds no basis for a higher rating for the service-connected right knee disability.  Similarly, the Board finds no basis for a separate rating.  There is no limitation of extension and no instability that could be rated separately.  In addition, there is no scarring that could be rated separately.  

While the Veteran's complaints of knee pain and disability have been considered, the competent medical examination reports provide a preponderance of evidence against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in Fenderson and whether staged ratings should be assigned and concludes that the right knee meniscus tear has not significantly changed and uniform rating is appropriate in this case.  At no time has the service-connected right knee disability exceeded the criteria for a 10 percent rating.  

Tinea Pedis

Dermatophytosis, such as tinea pedis, will be rated as disfigurement of the head, face or neck under Diagnostic Code 7800, scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, or as dermatitis under Diagnostic Code 7806, depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  

After considering the evidence of record, the Board finds that the Veteran's predominant disability is his active tinea pedis, which is analogous to dermatitis.  Thus the Board will proceed to evaluate his disability under Diagnostic Code 7806.  

Diagnostic Code 7806 for dermatitis specifies that a noncompensable rating will be assigned where less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and no more than topical therapy is required during the past 12 month period.  A compensable, 10 percent, rating requires at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of the exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of less than six weeks during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

On VA physical in September 2004, the Veteran reported that he was taking medication for athlete's foot.  There was an assessment of athlete's foot, without pertinent findings.  

A VA podiatry note, dated in June 2006, reveals the presences of hyperkeratotic lesions under the left midfoot.  The callus-like lesion was 3 millimeters in diameter.  The assessment was a left keratoma.  The lesion was reduced.  There was no mention of tinea pedis.   
 
The Veteran's skin was examined in July 2006.  There was a white, moderately severe xerosis along the medial heels.  His groin had a reddish brown half moon, bilaterally, with minimal scaling.  Diagnoses were xerosis of the heels and chronic tinea cruris.  Medication was recommended.  Tinea pedis was not reported.  

In July 2007, a VA dermatologist prescribed medication for the Veteran's feet and groin.  

On VA examination in June 2010, the claims folder was reviewed.  The Veteran described a chronic crusting macular papular rash involving the plantar aspect of each foot.  There were flare-ups three to four times a year, with hot humid conditions.  He ascribed intermittent pain to the condition.  He described a frequent scaling rash on both feet.  He reported using cream daily, but it did not resolve the rashes.  Examination disclosed slightly erythematous dry feet with a macular rash involving the plantar aspect of both feet as well as both heels. It was confluent throughout.  There was slight tenderness to touch.  No discharge or scarring was noted.  The total body surface involved was two percent for each foot and zero percent for exposed surface areas.  The diagnosis was tinea pedis, bilateral feet.  

Diagnostic Code 7806 specifies that a noncompensable rating will be assigned where less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and no more than topical therapy is required during the past 12 month period.  Here, the condition is treated with topical therapy such as ointments and creams and there is no evidence that more is required.  The examiner reported that the total body surface involved was two percent for each foot (or four percent total) and zero percent for the exposed surface areas.  Thus, the condition fits within the criteria for a noncompensable rating under Diagnostic Code 7806.  

The competent evidence does not show that the tinea pedis involves five percent or more of the Veteran's entire body area, or at least five percent of his exposed skin, or that he requires intermittent systemic therapy.  Consequently, the tinea pedis does not approximate the criteria for a compensable, 10 percent, rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board has considered all the applicable rating criteria for the Veteran's tinea pedis.  We find that the service-connected symptomatology does not approximate any applicable criteria for a higher rating or an additional rating.  The Veteran's complaints have been considered, but the medical records and examination reports form a preponderance of evidence on this issue.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal for a compensable evaluation must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in Fenderson and whether staged ratings should be assigned and concludes that the tinea pedis has not significantly changed and uniform rating is appropriate in this case.  At no time has the tinea pedis been so severe as to approximate the criteria for a compensable rating.  

C.  Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that for each of the service-connected disabilities evaluated in this decision, the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that any of these service-connected disabilities has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment. 38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, a TDIU was granted by an August 2007 rating decision.  Thus, the Board need not address this subject further.  




ORDER

Service connection for a chronic sprain of the right shoulder is granted.  

An initial evaluation in excess of 40 percent for benign prostate hypertrophy with epididymitis is denied.  

An initial evaluation in excess of 20 percent for degenerative disc disease, L4 through S1 is denied.  

An initial evaluation in excess of 10 percent for right knee meniscus tear is denied.  

An initial compensable evaluation for tinea pedis is denied.  


REMAND

In the Board's November 2009 remand, it was noted that the Veteran had timely filed a notice of disagreement with the RO's August 2007 rating decision that denied service connection for degenerative disc disease of the cervical spine (claimed as upper cervical spine/neck condition).  Therefore, a Statement of the Case (SOC) addressing that issue should have been issued to the Veteran and his representative, and the Veteran should have been given an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  The AOJ was directed to issue a SOC on the claim for service connection for a neck disorder but failed to do so.  The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders and that VA has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the claim for service connection for a neck disorder must be remanded again.  



Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a Statement of the Case addressing the issue of service connection for a neck disorder.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2011).  If, and only if, the Veteran perfects the appeal as to this issue, the claim for service connection for a neck disorder must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


